Title: Thomas Jefferson to Charles Clay, 28 April 1819
From: Jefferson, Thomas
To: Clay, Charles


          
            Th:J. to mr Clay
            Pop. For. Apr. 28. 19.
          
          when you chuse to revoke one of the deeds entirely, throw it into the fire. if you wish to alter any of it’s items, write on the same paper ‘I revoke such an item’ and if you chuse to substitute another in it’s place, add ‘and I substitute in it’s place [such another describing it] which I assign and convey to the same trustees for the same person and purposes.’ or copy the deed over with the changes you wish to make and burn the original. the substitution must be signed, sealed and witnessed as the original under the law maxim ‘omne vinculum solvendum est eo ligamine quo ligatur.’ iterum Vale.
        